UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          5/10/2021

 Shana L. Brown,

                       Plaintiff,
                                                                              19-cv-5914 (AJN)
               –v–
                                                                                   ORDER
 Samuel Richer-Guinard, et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       In light of the Court’s April 5, 2021 Order extending the discovery deadlines in this case

(Dkt. No. 34), the post-discovery conference scheduled for May 21, 2021, is adjourned to July 2,

2021, at 3:15 p.m.


       SO ORDERED.


Dated: May 10, 2021                               __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
